Exhibit 10.1

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement (this “Agreement”) is made and entered into
this 18th day of December 2006 (the “Effective Date”), by and between Cisco
Systems Capital Corporation, a Nevada corporation (“Lender”) and Savvis
Communications Corporation, a Missouri corporation (“Borrower”).

I. LOANS AND PAYMENT.

A. Loans. Subject to the terms and conditions of this Agreement, Lender agrees
to make advances (each, a “Loan”) available to Borrower from time to time from
and after the Effective Date until the Availability Termination Date (as defined
below) for use by Borrower in the purchase of certain Equipment (as defined
below). The aggregate principal amount of the Loans outstanding at any time
shall not exceed $33,000,000, and the principal amount of any Loan shall not
exceed the aggregate of (1) the purchase price of the Equipment being financed
by such Loan and (2) certain taxes and other costs incurred by Borrower in
connection with such purchase, as approved by Lender in its sole discretion (the
“Related Costs”). Amounts repaid on the Loans may not be reborrowed. The
proceeds of the Loans shall be used solely to finance the purchase of the
Equipment and payment of the Related Costs. “Equipment” means networking and
telecommunications equipment and other related networking and telecommunications
goods, spare parts, accessories maintenance, software and services that Cisco
Systems, Inc. manufactures, assembles, sells, licenses or provides, either
directly or through any distributor or other reseller or vendor reasonably
satisfactory to Cisco Systems, Inc. “Availability Termination Date” means the
earliest of (1) December 18, 2007, (2) the date Lender’s obligation to advance
funds is terminated pursuant to Section VI, and (3) the date of indefeasible
prepayment in full by Borrower of the Obligations pursuant to the terms of this
Agreement.

B. Guaranty. Prior to the first Funding Date (as defined below), Borrower shall
cause its parent, Savvis, Inc., a Delaware corporation (“Parent”), to execute a
Guaranty in favor of Lender in the form attached hereto as Exhibit A (the
“Parent Guaranty”).

C. Borrowing Procedure. Within five (5) days after receipt by Borrower of each
proforma or final invoice for Equipment, Borrower shall make a written request
to Lender for a Loan to finance the purchase of such Equipment in substantially
the form of Exhibit B (the “Borrowing Notice”). A list substantially describing
the Equipment being financed under this Agreement shall be attached as Schedule
A to the Borrowing Notice, which shall be the same list as is attached to the
relevant purchase orders. Borrower acknowledges that complete and definitive
descriptive and location information regarding the Equipment may not be
available at the time of a proforma invoice and Borrower agrees to amend any
Schedule A to supplement, correct or replace such information, to the extent
necessary to accurately document the Equipment information subject to the
Schedule A. Subject to the terms and conditions in this Agreement, Lender shall
make the proceeds of the Loan available directly to the vendor on the date
requested pursuant to the Borrowing Notice (the “Funding Date”). The request and
acceptance by Borrower of the proceeds of any Loan shall be deemed to
constitute, as of the date of such request and the date of such acceptance,
(i) a representation and warranty by Borrower that the conditions in Section
I.D. have been satisfied, and (ii) a restatement by Borrower of each of the
representations and warranties made by it in this Agreement.

 

1



--------------------------------------------------------------------------------

D. Conditions to Loans

i. Conditions Precedent to Initial Loan. The obligation of Lender to make the
initial Loan is subject to the condition precedent that Lender shall have
received, in form and substance satisfactory to Lender, all of the following:

a) This Agreement duly executed by Borrower and Lender;

b) The Parent Guaranty duly executed by Parent;

c) Evidence that a UCC financing statement has been filed with the office of the
Secretary of State of the State of Missouri;

d) An amendment to the Credit Agreement dated as of June 10, 2005 (as amended,
restated, modified and supplemented from time to time, the “Wells Fargo Credit
Agreement”) among Wells Fargo Foothill, Inc., as “Agent” (as defined thereunder)
and a “Lender” (as defined thereunder), the other “Lenders” from time to time
party thereto and Borrower, permitting the Borrower to enter into this
Agreement;

e) An Intercreditor Agreement dated as of even date herewith by and among Wells
Fargo Foothill, Inc., Borrower and Lender establishing the relative rights and
priorities of Wells Fargo Foothill, Inc. and Lender with respect to the assets
of Borrower;

f) An unaudited (x) consolidated and consolidating balance sheet and income
statement and (y) consolidated statement of cash flow, in each case for the most
recent month ended covering Parent, Borrower and their respective Subsidiaries’
operations during such period;

g) An officer’s certificate of Borrower with copies of the following documents
attached: (i) the articles of incorporation and by-laws of Borrower certified by
Borrower as being in full force and effect on the date hereof, (ii) incumbency
and representative signatures, and (iii) resolutions authorizing the execution
and delivery of this Agreement and each of the other Loan Documents (as defined
in Section II);

h) An officer’s certificate of Parent with copies of the following documents
attached: (i) the amended and restated certificate of incorporation and by-laws
of Parent certified by Parent as being in full force and effect on the date
hereof, (ii) incumbency and representative signatures, and (iii) resolutions
authorizing the execution and delivery of the Parent Guaranty;

i) Evidence of good standing from Borrower’s jurisdiction of incorporation,
together with certificates or other evidence from the applicable governmental
authorities in Borrower’s jurisdiction of incorporation stating that Borrower is
in compliance with the tax laws of such jurisdiction, each dated as of a recent
date;

j) Evidence of good standing from Parent’s jurisdiction of incorporation,
together with certificates or other evidence from the applicable governmental
authorities in Parent’s jurisdiction of incorporation stating that Parent is in
compliance with the tax laws of such jurisdiction, each dated as of a recent
date and in form and substance satisfactory to Lender;

 

2



--------------------------------------------------------------------------------

k) Evidence of the insurance coverage required by Section IV.B of this
Agreement;

ii. Conditions Precedent to All Loans. The obligation of Lender to make each
Loan, including the initial Loan, is further subject to the following
conditions:

a) All representations and warranties by Borrower contained herein or in any of
the other Loan Documents shall be true and correct as of such date, except to
the extent that any such representation or warranty is expressly stated to
relate to a specific earlier date, in which case, such representation and
warranty shall be true and correct as of such earlier date;

b) No Default or Event of Default shall have occurred and be continuing;

c) No Material Adverse Change shall have occurred (as defined in Section V);

d) Borrower shall have provided, or caused to be provided, to Lender, with
respect to the Equipment to be financed with such Loan, original vendor
invoices, purchase orders, bills of sale, receipts, agreements, proof of
payment, serial numbers, and such other documents and information as Lender
shall reasonably request to evidence the ownership, the purchase price, and the
fair market value of, such Collateral, each in form and substance reasonably
satisfactory to Lender;

e) Borrower shall have provided to Lender a Borrowing Notice and related Note
with respect to such Loan;

f) Such other documents, and completion of such other matters, as Lender may
deem necessary or appropriate in its reasonable discretion.

E. Interest. Interest shall accrue on the unpaid principal amount of each Loan
from the Funding Date until such Loan has been repaid in full, together with all
other Obligations related to such Loan, at a per annum rate of interest equal to
8.384%. All computations of interest on each Loan, including Default Interest
(as defined below), shall be based on a year of 360 days for actual days
elapsed. Notwithstanding any other provision hereof, the amount of interest
payable hereunder shall not in any event exceed the maximum amount permitted by
applicable law. If either (i) any amounts required to be paid by Borrower under
this Agreement or the other Loan Documents (including principal and interest
payable with respect to any Loan, and any fees or other amounts) remain unpaid
after such amounts are due, or (ii) an Event of Default has occurred and is
continuing, Borrower shall pay interest on the aggregate outstanding balance
hereunder from the date due or from the date of the Event of Default, as
applicable, until such past due amounts are paid in full or until all Events of
Default are cured, as applicable, at a per annum rate equal to 11% (“Default
Interest”).

F. Payment Terms. Prior to the Funding Date, Borrower shall execute and deliver
to Lender a note to evidence each Loan, substantially in the form of Exhibit C
hereto (the “Note”). The principal amount of the Loan as of the Funding Date
shall be amortized monthly

 

3



--------------------------------------------------------------------------------

on a straight-line basis based on a five-year amortization period and paid from
and including the first day of the calendar month following the Funding Date.
Borrower may at any time on at least five (5) days’ prior written notice to
Lender voluntarily prepay without penalty all or any portion of the Loans along
with unpaid interest through the date of prepayment. Any partial prepayments of
the Loans shall be applied to scheduled installments thereof in inverse order of
maturity.

G. Taxes. Borrower shall make each payment under this Agreement without set-off,
counterclaim or deduction and free and clear of and without deduction for any
and all present and future, foreign and domestic, taxes (including withholding
income taxes), levies, imposts, duties, fees, assessments, charges, deductions
or withholdings and all liabilities with respect thereto (collectively, the
“Taxes”). Borrower agrees to pay all such Taxes to be paid on behalf of Lender
directly to the appropriate governmental authority. If Borrower shall be
required by law or is otherwise compelled to deduct any Taxes from any payment
to Lender under any Loan Document, then the amount payable to Lender shall be
increased so that, after making all required deductions, Lender receives an
amount equal to that which it would have received had no such deductions been
made. Borrower further agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies and any
notarial fees that any governmental authorities may impose on this Agreement, on
the issuance of any note hereunder or on any other Loan Document, including any
stamp taxes or any other similar taxes which may be required for enforcement
purposes (the “Other Charges”). Borrower hereby indemnifies and holds Lender
harmless for any and all payments made by Lender of any Taxes and Other Charges
and for any liabilities (including penalties, interest, legal costs and
expenses) incurred by Lender , except for Other Charges due solely to Lender’s
untimely processing, or which may be imposed on Lender in connection therewith.

H. Payment in U.S. Currency. All payments hereunder shall be due and paid in
U.S. Dollars. Payment in U.S. Dollars of all amounts due under this Agreement is
of the essence, and U.S. Dollars shall be the currency of account in all events.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in U.S. Dollars into other currency (“Other
Currency”), the rate of exchange used shall be that at which in accordance with
normal banking procedures Lender could purchase U.S. Dollars with the Other
Currency on the business day preceding that on which final judgment is given,
unless the relevant court in which such judgment is being rendered has different
rules in connection with the conversion of local currency into U.S. Dollars, in
which case such rules will prevail. The obligation of Borrower in respect of any
such sum due from it to Lender under this Agreement shall, notwithstanding any
judgment in such Other Currency, be discharged only to the extent that on the
Business Day following receipt by Lender of any sum adjudged to be so due in the
Other Currency, Lender may in accordance with normal banking procedures purchase
U.S. Dollars with the Other Currency; if the U.S. Dollars so purchased are less
than the sum originally due to Lender in U.S. Dollars, Borrower agrees, as a
separate and independent obligation and notwithstanding any such judgment and to
the extent permitted by law, to indemnify Lender against such loss, and if the
U.S. Dollars so purchased exceed the sum originally due to Lender in U.S.
Dollars, Lender agrees to remit to Borrower such excess.

II. CREATION OF SECURITY INTEREST. To secure payment and performance of all
debts, liabilities and obligations of Borrower to Lender under the Loan
Documents, as defined below (collectively, the “Obligations”), Borrower hereby
grants a security interests to Lender in the property listed on Exhibit D
(collectively, the “Collateral”). For purposes of this Agreement the term “Loan
Documents” means this Agreement, any and all Notes, the Parent Guaranty, any

 

4



--------------------------------------------------------------------------------

other guaranty and any other agreement, document or instrument executed and
delivered to, or in favor of, Lender in connection with this Agreement or the
transactions contemplated hereby, in each case as amended or restated from time
to time. The Loans and all of the other Obligations of Borrower to Lender shall
constitute one general obligation of Borrower secured by all of the Collateral.

III. REPRESENTATIONS OF BORROWER.

A. Due Organization; Name. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of Missouri. Borrower’s true and
correct legal name is as set forth in this Agreement and is the same as is set
forth in its current articles of incorporation previously delivered to Lender.

B. Authorization; No Conflict; Enforceable Obligations. The execution, delivery
and performance of the Loan Documents by Borrower (1) have been duly authorized
by all necessary corporate, partnership or company action, (2) do not require
the approval of, or giving notice to, any governmental authority, (3) do not
contravene or constitute a default under any applicable law, Borrower’s
organizational documents, or any agreement, indenture, or other instrument to
which Borrower is a party or by which it may be bound. The person executing the
Loan Documents is duly authorized to do so and, upon execution and delivery by
the other parties, if applicable, the Loan Documents constitute legal, valid and
binding obligations of Borrower, and are enforceable in accordance with their
terms, except as enforcement may be limited by equitable principles and
bankruptcy, insolvency, reorganization moratorium or similar laws relating to
creditors’ rights generally.

C. Collateral; Locations. Except as permitted in Section IV.C. herein, the
Collateral owned by Borrower is and will be located at the following locations:
(1) for locations within the United States, as set forth in Schedule III.C.(1);
and (2) for international locations, as set forth in Schedule III.C.(2) (the
“Approved International Locations”). The value of the Collateral located within
each country of the Approved International Locations shall not exceed the
following amounts: (a) $2,500,000 in the United Kingdom; (b) $1,000,000 in
Germany; (c) $500,000 in Singapore; and (d) $500,000 in Japan.

D. The chief place of business and chief executive office of Borrower is located
at One SAVVIS Parkway, Town & Country, Missouri 63017. All corporate,
partnership, doing business, trade and individual names of Borrower are listed
below the signature lines hereof and are accurate and complete. The Collateral
is personal property and will not be or become fixtures under applicable law.
Other than with respect to the security interest in favor of Wells Fargo
Foothill, Inc., as arranger and administrative agent, in connection with the
Wells Fargo Credit Agreement, Borrower has good title to, rights in, and power
to transfer all of the Collateral. This Agreement creates a valid and perfected
first priority security interest in the Collateral, securing the payment of the
Obligations, and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken.

E. True Information. The information supplied and statements made by Borrower in
any agreement, financial or credit statement or application for credit prior to
this Agreement are true and correct as of the date such information was supplied
and statements were made by Borrower.

 

5



--------------------------------------------------------------------------------

IV. COVENANTS

A. Use of Equipment. Borrower shall use the Equipment solely in the conduct of
its business, in a manner and for the use contemplated by the manufacturer
thereof, and in compliance with all material laws, rules and regulations of
every governmental authority having jurisdiction over the Equipment or Borrower.

B. Insurance. Borrower shall obtain and maintain property damage and liability
insurance and insurance against loss or damage to the Equipment as a result of
fire, explosion, theft, vandalism and such other risks of loss as are normally
maintained on the type of equipment constituting the Collateral by companies
carrying on the business in which Borrower is engaged, in such amounts and in
such form as is reasonably acceptable to Lender and with such insurers with a
minimum AM Best rating of “A”, except for earthquake coverage. Each insurance
policy shall name Borrower as insured and Lender and its assignees as additional
insureds and loss payees thereof as their interest may appear, and shall provide
that it may not be cancelled or materially altered without at least 30 days’
prior written notice thereof being given to Lender (or 10 days’, in the event of
non-payment of premium). Borrower shall promptly provide certificates of
insurance to Lender as may be reasonably requested from time to time.

C. Location of Equipment. Borrower shall not cause or permit any of the
Equipment located in the United States as of the date of this Agreement to be
moved outside the United States. Equipment located outside of the United States
as of the date of this Agreement may not be transported to any location other
than the Approved International Locations or the United States without the prior
written consent of Lender. Upon thirty (30) days prior written notice to Lender,
Borrower may, at Borrower’s sole risk and expense, relocate (i) any Equipment
within or to the continental United States, and (ii) any Equipment located in an
Approved International Location to another Approved International Location.
Notwithstanding the generality of the foregoing, Borrower shall not cause or
permit the value of the Collateral located within each country of the Approved
International Locations to exceed the following amounts: (a) $2,500,000 in the
United Kingdom; (b) $1,000,000 in Germany; (c) $500,000 in Singapore; and
(d) $500,000 in Japan.

D. No Transfer. Borrower shall not sell, transfer or dispose of the Equipment,
or make the Equipment subject to any lien, security interest or encumbrance,
including with respect to taxes, other than (i) any lien, security interest or
encumbrance pertaining to the Wells Fargo Credit Agreement or any refinancing
thereof, provided, that such liens do not have priority over any of Lender’s
liens in the Collateral; (ii) liens for unpaid taxes, assessments or other
governmental charges or levies that are either (a) not yet delinquent, or (b) do
not have priority over Lender’s liens in the Collateral and the underlying
taxes, assessments or charges or levies are the subject of Permitted Protests.
“Permitted Protests” means the right of Borrower to protest any taxes (other
than payroll taxes or taxes that are the subject of a United States federal tax
lien); provided that (a) a reserve with respect to such obligation is
established on Borrower’s books and records in such amount as is required under
GAAP, (b) any such protest is instituted promptly and prosecuted diligently by
Borrower in good faith, and (c) Lender is satisfied that, while any such protest
is pending, there will be no impairment of the enforceability, validity or
priority of Lender’s lien in the Collateral.

E. Personal Property; Landlord Agreements. Borrower shall do all acts and enter
into all agreements reasonably necessary to ensure that the Equipment remains
personal property. If requested by Lender with respect to any item of Equipment,
Borrower will use commercially reasonable efforts to obtain and deliver to
Lender a landlord agreement, mortgagee agreement, or equipment access
agreements, as applicable, reasonably satisfactory to Lender from all persons
claiming any interest in the real property on which such item of Equipment is
located.

 

6



--------------------------------------------------------------------------------

F. Financing Statements; Further Assurances. Borrower authorizes Lender to file
any financing statements in the appropriate jurisdictions to perfect the
security interest in the Collateral. Borrower will sign documents and take such
other actions as are necessary for the preservation and protection of Lender’s
security interest.

G. Conduct of Business; Corporate Name and Jurisdiction. Borrower will keep and
maintain its business as presently constituted and will advise Lender
immediately of any fact or occurrence which impairs, or with lapse of time could
impair, Borrower’s abilities to perform hereunder. Borrower will not change its
name or its jurisdictions of incorporation without providing Lender with ten
(10) business days’ prior written notice thereof. If Borrower changes its name
or jurisdiction of incorporation, it will promptly provide Lender with the
amended or new certificate of incorporation.

H. Financial and Collateral Information. Borrower shall furnish to Lender as
soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters and 60 days at the
end of a fiscal year) after the end of each month during each of Borrower’s
fiscal years: an unaudited (x) consolidated and consolidating balance sheet and
income statement and (y) consolidated statement of cash flow, in each case
covering Parent, Borrower and their respective Subsidiaries’ operations during
such period.. Borrower shall promptly furnish information regarding the
Collateral as may from time to time reasonably request.

I. Cash Availability. Borrower shall maintain, on a consolidated basis, an
aggregate amount of cash, cash equivalents and marketable securities, and
available borrowings under any existing bank revolver of no less than
$35,000,000.00 (as the same may be adjusted as set forth below, the “Combined
Balance”), measured as of the last day of each calendar month (the “Cash
Covenant”). Upon timely receipt of twelve (12) consecutive monthly payments
hereunder, and annually thereafter so long as Borrower continues to make timely
payments during such annual periods, Lender will review Borrower’s financial
condition as of such date and may, in its reasonable business judgment, reduce
or eliminate the Cash Covenant. Notwithstanding the foregoing, the Cash Covenant
shall be reduced or eliminated as follows: (a) upon receipt by Borrower of net
proceeds in an amount equal to $100,000,000 or greater, in the form of cash or
equity, in connection with an issuance of equity by Parent or a Non-Material
Asset Sale (as defined below) by Parent or Borrower, the minimum Combined
Balance requirement in the Cash Covenant, as of the date of such event, shall be
reduced by $15,000,000; (b) upon retirement of the Company’s Series A Senior
Subordinated Notes either by conversion to equity or refinancing, the minimum
Combined Balance requirement, as of the date of such event, under this Section
IV.I shall be reduced by $15,000,000; and (c) for any trailing 12-month period,
as measured at the end of each calendar month beginning December 31, 2008, if,
on a consolidated basis, revenue of Parent and its subsidiaries is greater than
$900,000,000.00 and EBITDA (as defined below) of Parent and its subsidiaries, is
greater than $160,000,000.00, the Cash Covenant shall be eliminated in its
entirety. If Borrower receives net proceeds of $100,000,000 or more, in the form
of cash or equity, as a result of an asset sale other than a Non-Material Asset
Sale, then the minimum Combined Balance requirement in the Cash Covenant, as of
the date of such event, shall be reduced, in CSCC’s sole discretion, by
$15,000,000. “Non-Material Asset Sale” shall mean a sale of assets of a non-core
business, the revenue of which is less than the greater of (a) five percent
(5%) of the then trailing 12-month consolidated revenue

 

7



--------------------------------------------------------------------------------

of Parent and its subsidiaries, or (b) fifty-million dollars ($50,000,000). GAAP
is defined herein as generally accepted accounting principles as in effect from
time to time in the United States, consistently applied. “EBITDA” means, with
respect to Parent and its subsidiaries on a consolidated basis, earnings before
non-cash integration costs, depreciation, amortization, non-cash
accretion, non-cash restructuring charges, non-cash equity-based compensation,
asset impairment or write-down of assets, and extraordinary gains.

J. Letter of Credit. If Borrower fails to maintain the Combined Balance then in
effect as adjusted in accordance with Section IV.I, then without prior
presentment or notice by Lender, Borrower shall, within five (5) days of such
failure, obtain a letter of credit in favor of Lender from Wells Fargo Foothill,
Inc. or other bank reasonably acceptable to Lender as follows: (i) if the
Combined Balance is less than $35,000,000 but greater than or equal to
$20,000,000, the letter of credit shall be in an amount equal to (a) the
aggregate unpaid principal balance of the Loans, multiplied by (b) fifty-five
percent (55)%; or (ii) if the Combined Balance is less than $20,000,000, the
letter of credit shall be in an amount equal to (x) the aggregate unpaid
principal balance of the Loans, multiplied by (y) seventy-five percent (75%). If
Borrower is required to post a letter of credit pursuant to this Section IV.J
and at the first subsequent period following such posting at which the Combined
Balance equals or exceeds the then required Combined Balance pursuant to Section
IV.I, Lender shall release the letter of credit within five (5) days of receipt
of notice from Borrower.

K. Compliance Certificate. Each time financial statements are furnished pursuant
to Section IV.H above, there shall be delivered to Lender a certificate in
substantially the form of Exhibit E signed by an officer of Borrower with
respect to such financial information and the Cash Covenant set forth in Section
IV.I.

V. DEFAULT. Each of the following shall constitute an “Event of Default”, and
any event that, with the passage of time, shall become an Event of Default shall
be referred to as a “Default”: (a) Borrower fails to pay any Obligation to
Lender when due and such failure continues for ten (10) days after receipt of
written notice from Lender of such failure; (b) Borrower fails to maintain
insurance as required herein or breaches any of clauses IV.C. and IV.D; (c)
Borrower fails to perform any other covenant, condition or agreement made by it
under any Loan Document, and such failure continues for thirty (30) days after
written notice by Lender; (d) Bankruptcy, receivership, insolvency,
reorganization, dissolution, liquidation or other similar proceedings are
instituted by or against Borrower, Parent, any other guarantor of Borrower, or
all or any part of such person’s property, under the Federal Bankruptcy Code or
other law of the United States or of any other competent jurisdiction, and, if
such proceeding is brought against such person, it consents thereto or fails to
cause the same to be discharged within sixty (60) days after it is filed; (e)
Borrower makes any assignment of substantially all of its assets for the benefit
of creditors; (f) any representation or warranty of Borrower, Parent or any
other guarantor made in any Loan Document proves to have been false or
misleading in any material respect as of the date when it was made; (g)
Borrower, Parent or any other guarantor defaults under any other instrument or
agreement with Lender, which agreement represents an amount of $ $1,000,000 or
greater; (h) a material portion of the Collateral is lost, stolen, substantially
damaged, or destroyed, or any levy, seizure, or attachment is made upon a
material portion of the Collateral; (i) there occurs a Material Adverse Change
(as defined below); or (j) with respect to Borrower, Parent or any other
guarantor, any transaction that would result in a change of control, which shall
mean any transaction in which a “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) (other than the
following individual persons: Welsh, Carson, Anderson & Stowe VIII L.P.; Welsh,
Carson, Anderson & Stowe VII L.P.; Welsh, Carson, Anderson & Stowe VI L.P.; WCAS
Management

 

8



--------------------------------------------------------------------------------

Corporation; ; The BSC Employee Fund IV, L.P.; CVC II Partners, LLC; MLT LLC; or
and Oak Hill Special Opportunities Fund, L.P.) becomes the beneficial owner
directly or indirectly (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of more than 50% (on a fully-diluted basis) of the
Borrower’s, Parent’s or any other guarantors’ total capital stock entitled to
vote ordinarily for the election of directors. For purposes of this Agreement,
“Material Adverse Change” shall mean (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrower or Parent, or (b) a material
impairment of the ability of Borrower or Guarantor to perform their obligations
under the Loan Documents to which they are parties.

VI. LENDER’S RIGHTS AND REMEDIES. If any Event of Default shall have occurred
Lender may take any one or more of the following actions: (i) discontinue or
withhold any or all advances, and terminate or suspend its obligation to make
further advances; or (ii) declare all or a portion of the Obligations
immediately due and payable; or (iii) exercise any rights and remedies provided
to Lender under this Agreement, the Note, any of the other Loan Documents, or at
law or equity, including the rights and remedies of a Lender under the Uniform
Commercial Code. Without limiting the generality of the foregoing, Lender may
(i) enter upon Borrower’s premises to take possession of, assemble and collect
the Collateral or to render it unusable; or (ii) require Borrower to assemble
the Collateral and make it available at a place Lender designates in writing, to
allow Lender to take possession or dispose of the Collateral. Lender’s remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies that Lender may have under any Loan Document or at law or in
equity. Recourse to the Collateral shall not be required.

VII. INDEMNITY. Except with respect to the gross negligence or willful
misconduct of Lender, Borrower hereby indemnifies, protects, defends and holds
harmless Lender from and against any and all claims, liabilities (including
negligence, tort and strict liability), demands, actions, suits, and
proceedings, losses, costs, expenses and damages, including reasonable
attorneys’ fees and costs (collectively, “Claims”), arising out of, connected
with, or resulting from the execution, delivery, enforcement, performance and
administration of this Agreement and the other Loan Documents, or the
transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or proceeding (including any case, action or
proceeding before any court or other Governmental Authority relating to
bankruptcy, reorganization, insolvency, liquidation, dissolution or relief of
debtors or any appellate proceeding) related to this Agreement or the Loans or
the use of the proceeds thereof, whether or not any Indemnified Person is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that Borrower shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities arising from the gross negligence
or willful misconduct of such Indemnified Person.

 

9



--------------------------------------------------------------------------------

VIII. MISCELLANEOUS.

A. Reinstatement Rights. If Lender shall have proceeded to enforce any right
under this Agreement or any other Loan Document by foreclosure, sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then and in every such case
(unless otherwise ordered by a court of competent jurisdiction), Lender shall be
restored to its former position and rights hereunder with respect to the
Property subject to the security interest created under this Agreement

B. Successors and Assigns. “Borrower” and “Lender” as used in this Agreement
include the heirs, executors or administrators, successors or assigns of those
parties. Borrower shall not assign, transfer or delegate any of its rights,
obligations or liabilities under this Agreement without the prior written
consent of Lender, which shall not be unreasonably withheld.

C. Joint and Several. If more than one Borrower executes the Agreement, the
obligations hereunder shall be joint and several.

D. Attorneys’ Fees. Borrower will pay to Lender upon demand the amount of any
and all reasonable expenses, including the reasonable fees and disbursements of
its counsel and of any experts and agents, which Lender may incur in connection
with (i) collection of the Obligations, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, the
Collateral, (ii) the exercise or enforcement of any of the rights of Lender
hereunder, or (iii) the failure by Borrower to perform or observe any of the
provisions hereof, in each case including costs and expenses incurred in
connection with a bankruptcy case.

E. Waivers and Amendments. No provision of this Agreement or the other Loan
Documents may be amended or modified without the written consent of Lender and
Borrower.

F. Entire Agreement. This Agreement and each of the other Loan Documents dated
as of the date hereof, taken together, constitute and contain the entire
agreement between Borrower and Lender and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

G. Partial Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
not been contained herein.

H. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be an original, but all of which shall
constitute one and the same agreement.

I. Governing Law. This Agreement shall be governed by the laws of the State of
California without regard to its conflicts of laws principles.

J. Public Announcement. Neither Parent nor Borrower shall issue any press
release or other public announcement regarding the existence of this Agreement,
the Guaranty or the other Loan Documents or Lender’s involvement with the
transactions contemplated hereby

 

10



--------------------------------------------------------------------------------

without Lender’s prior written consent. Notwithstanding the foregoing, the
parties acknowledge that Borrower is obligated to disclose this Agreement and
the transactions contemplated hereby with the Securities and Exchange Commission
within four business days from the date hereof.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Agreement as of the date
indicated above.

 

“BORROWER”

SAVVIS COMMUNIATIONS

CORPORATION, a Missouri corporation

By:  

/s/ Jeffrey H. Von Deylen

Name:   Jeffrey H. Von Deylen Title:   Chief Financial Officer Address for
Notice: One SAVVIS Parkway Town & Country, MO 63017 Additional corporate,
partnership, doing business, trade and individual names.

 

 

“LENDER”

CISCO SYSTEMS CAPITAL

CORPORATION, a Nevada corporation

By:  

/s/ Doug Drummond

Name:   Doug Drummond Title:   Cisco Capital Systems Address for Notice: Cisco
Systems Capital Corporation 9850 Double R Boulevard, Park Center East Reno, NV
89521 Attn.: Loan Operations Fax: (775) 789-5866

 

12